In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
 
No. 12‐3504 
SCOTT MCMAHON, individually and on 
behalf of a class, 
                                                 Plaintiff‐Appellant, 

                                 v. 

LVNV FUNDING, LLC, et al., 
                                       Defendants‐Appellees. 
                    ____________________ 

        Appeal from the United States District Court for the 
          Northern District of Illinois, Eastern Division. 
           No. 12 C 1410 — Charles P. Kocoras, Judge. 
                    ____________________ 
                                   
No. 13‐2030 
JUANITA DELGADO, individually and on 
behalf of a class, 
                                                   Plaintiff‐Appellee, 

                                 v. 

CAPITAL MANAGEMENT SERVICES, LP, et al., 
                                    Defendants‐Appellants. 
                    ____________________ 
2                                            Nos. 12‐3504 & 13‐2030 

          Appeal from the United States District Court for the 
                       Central District of Illinois. 
           No. 4:12‐cv‐4057‐SLD‐JAG — Sara Darrow, Judge. 
                      ____________________ 

     ARGUED SEPTEMBER 25, 2013 — DECIDED MARCH 11, 2014  
                  ____________________ 

   Before  WOOD,  Chief  Judge,  and  FLAUM  and  SYKES,  Circuit 
Judges. 
    WOOD, Chief Judge. The underlying question presented by 
these two appeals, which we have consolidated for purposes 
of  an  opinion,  relates  to  the  circumstances  under  which  a 
dunning  letter  for  a  time‐barred  debt  could  mislead  an 
unsophisticated  consumer  to  believe  that  the  debt  is 
enforceable  in  court,  and  thereby  violate  the  Fair  Debt 
Collection  Practices  Act  (FDCPA),  15  U.S.C.  § 1692  et  seq. 
After  oral  argument  in  these  cases,  we  held  that  efforts  to 
collect time‐barred debts can violate the statute. See Phillips 
v. Asset Acceptance, LLC, 736 F.3d 1076, 1079 (7th Cir. 2013). In 
Delgado, we face a variant on that issue; it concerns the effect 
of a settlement offer in the dunning letter. McMahon raises a 
question of possible mootness in the wake of the defendants’ 
effort  to  buy  out  the  putative  named  plaintiff.  We  conclude 
that  McMahon  is  not  moot,  and  thus  that  the  district  court’s 
dismissal of the action must be reversed. In Delgado, which is 
before  this  court  on  an  interlocutory  appeal  based  on  28 
U.S.C.  § 1292(b),  the  district  court  denied  the  defendants’ 
motion to dismiss. We affirm that decision. 
      
            
Nos. 12‐3504 & 13‐2030                                             3

                              I.      Facts 
                             A. McMahon 
    In  1997,  Scott  McMahon  received  a  bill  from  a  utility 
company, Nicor Gas. Apparently McMahon did not pay that 
bill.  Fourteen  years  later,  in  September  2011,  defendant 
LVNV  Funding,  LLC,  purchased  the  debt,  which  by  then 
was  for  $584.98.  LVNV  retained  a  collection  agency,  Tate  & 
Kirlin (Tate), to pursue payment. (Although there are several 
defendants,  we  refer  to  them  as  LVNV  for  ease  of  exposi‐
tion.)  Tate  sent  the  letter  that  sparked  this  lawsuit  to 
McMahon on December 19, 2011. At the top of the letter, in‐
formation  about  the  immediate  creditor  (LVNV),  the  previ‐
ous  creditor  (Nicor  Gas),  and  the  total  due  ($584.98)  ap‐
peared. The text of the letter read as follows: 
       This account has been listed with our office for 
       collection.  This  communication  is  from  a  debt 
       collector.  This  is  an  attempt  to  collect  a  debt 
       and any information obtained will be used for 
       that purpose. 
       An  Opportunity:  We  are  pleased  to  extend  to 
       you  an  offer  to  settle  your  account  in  full  for 
       $233.99.  This  represents  a  savings  of  60%  off 
       your balance. 
       Unless you notify this office within 30 days af‐
       ter  receiving  this  notice  that  you  dispute  the 
       validity of this debt or any portion thereof, this 
       office will assume this debt is valid. If you noti‐
       fy this office in writing within 30 days from re‐
       ceiving this notice that you dispute the validity 
       of  this  debt  or  any  portion  thereof,  this  office 
4                                            Nos. 12‐3504 & 13‐2030 

        will  obtain  verification  of  the  debt  or  obtain  a 
        copy  of  a  judgment  and  mail  you  a  copy  of 
        such judgment or verification. If you request of 
        this  office  [sic]  in  writing  within  30  days  after 
        receiving  this  notice  this  office  will  provide 
        you with the name and address of the original 
        creditor, if different from the current creditor. 
At the bottom of the page there was a tear‐off payment cou‐
pon, which the recipient was instructed to detach and return 
with  his  payment.  The  letter  said  nothing  about  when  the 
debt  was  incurred,  and  it  contained  no  hint  that  the  four‐
year  statute  of  limitations  applicable  in  Illinois  had  long 
since expired. See 810 ILCS 5/2‐725.  
    On receiving the letter, McMahon responded to Tate with 
a  request  for  verification,  stating  that  “we  can  settle  this 
quickly” once the debt was verified. In January 2012, one of 
LVNV’s  affiliates  (defendant  Resurgent)  replied  to  McMah‐
on.  It  gave  him  some  details,  including  the  fact  that  LVNV 
now owned the debt, that LVNV had acquired the debt from 
Nicor  on  September  23,  2011,  and  that  the  amount  was 
$584.98. Resurgent kept mum, however, about the advanced 
age  of  the  debt—a  detail  that  would  have  alerted  either 
McMahon or his lawyer to the fact that he had an iron‐clad 
defense under the statute of limitations. 
    The  next  month,  McMahon  filed  a  suit  under  the  Fair 
Debt  Collection  Practices  Act  (FDCPA),  15  U.S.C. §§  1692e, 
1692f,  on  behalf  of  himself  and  a  class.  On  July  5,  2012,  the 
district  court  issued  an  order  dismissing  McMahon’s  class‐
wide allegations, but denying LVNV’s motion to dismiss his 
individual claims. McMahon promptly filed a motion to re‐
consider. In an order dated August 13, 2012, the court denied 
Nos. 12‐3504 & 13‐2030                                                5

the  motion  to  reconsider  “our  earlier  dismissal  of  his  class‐
wide  claims,”  but  it  granted  him  leave  to  amend  his  class 
complaint.  Hours  later,  LVNV’s  attorney  sent  a  fax  to 
McMahon’s  attorney  offering  to  settle  the  case.  In  exchange 
for  McMahon’s  dropping  his  class  claims,  LVNV  offered  to 
pay McMahon (1) statutory damages in the amount of $1,000 
to satisfy his remaining individual claim under the FDCPA, 
(2)  costs  incurred  on  his  individual  claim,  (3)  a  reasonable 
attorney’s  fee,  and  (4)  “any  other  reasonable  relief”  in  the 
event the court concluded that more was necessary. McMah‐
on  did  not  respond  to  the  offer.  Instead,  two  days  later,  he 
filed  an  amended  class  complaint  along  with  an  amended 
motion  for  class  certification.  LVNV  responded  with  the 
same settlement offer, but McMahon again ignored it. 
      At  that  point,  LVNV  moved  for  dismissal  of  the  entire 
case  under  Federal  Rule  of  Civil  Procedure  12(b)(1).  LVNV 
took the  position  that its settlement offer rendered McMah‐
on’s individual claim moot, and that this made McMahon an 
inadequate representative of the proposed class. The district 
court  found  that  the August  13  fax  offered  McMahon  com‐
plete recovery for his individual claim, that it was made pri‐
or to class certification, and thus that it had the effect of de‐
priving McMahon of a personal stake in the litigation. With 
no controversy meeting the requirements of Article III before 
it,  the  court  granted  LVNV’s  motion  to  dismiss  for  want  of 
jurisdiction. In his appeal, McMahon contests both the find‐
ing  that  LVNV’s  settlement  offer  mooted  the  case  and  the 
original dismissal of the class claims under the FDCPA. 
                             B. Delgado 
   On  February  7,  2012,  defendant  Capital  Management 
Services  LP  (CMS)  sent  a  debt‐collection  letter  to  plaintiff 
6                                          Nos. 12‐3504 & 13‐2030 

Juanita  Delgado, another resident of  Illinois.  The letter  stat‐
ed, in relevant part:  
       Dear Juanita Delgado, 
          This  company  has  been  engaged  by 
       RESURGENT  CAPITAL  SERVICES,  LP,  the 
       servicer  of  the  account,  to  resolve  your  delin‐
       quent  debt  of  $2404.13.  Please  submit  your 
       payment and make your check or money order 
       payable to Capital Management Services, LP, to 
       the above address. 
            Unless you notify this office within 30 days 
       after  receiving  this  notice  that you  dispute the 
       validity of this debt or any portion thereof, this 
       office will assume this debt is valid. If you noti‐
       fy this office in writing within 30 days from re‐
       ceiving this notice that you dispute the validity 
       of  this  debt  or  any  portion  thereof,  this  office 
       will  obtain  verification  of  the  debt  or  obtain  a 
       copy  of  a  judgment  and  mail  you  a  copy  of 
       such  verification  or  judgment.  If  you  request 
       this  office  in  writing  within  30  days  after  re‐
       ceiving  this  notice  this  office  will  provide  you 
       with the name and address of the original cred‐
       itor, if different than the current creditor.  
           Capital Management Services, LP is author‐
       ized to accept less than the full balance due as 
       settlement of the above account. The settlement 
       amount of $721.24, which represents 30% of the 
       amount presently owed, is due in our office no 
       later  than  forty‐five  (45)  days  after  receiving 
Nos. 12‐3504 & 13‐2030                                               7

       this notice. We are not obligated  to  renew  this 
       offer. 
           For  your  convenience,  this  settlement  may 
       be  made  online  at:  www.cms‐trans.com.  For 
       other  payment  options,  please  contact  Capital 
       Management Services … . 
           This is an attempt to collect a debt; any in‐
       formation  obtained  will  be  used  for  that  pur‐
       pose.  This  communication  is  from  a  debt  col‐
       lector.  
The  letter  did  not  say  that  CMS  was  time‐barred  from  en‐
forcing the debt under Illinois’s statute of limitations, nor did 
it disclose when the debt was incurred. In fact, Delgado’s let‐
ter was about an eight‐year‐old debt, which meant that any 
collection action would have been barred by Illinois’s statute 
of  limitations,  if  the  debtor  were  savvy  enough  to  raise  the 
point. The letter also instructed the recipient to “detach and 
return [the] top portion with payment.” 
    Using  the  same  lawyer  as  McMahon,  Delgado  filed  a 
complaint under the FDCPA charging that CMS violated that 
statute  by  sending  a  dunning  letter  on  a  time‐barred  debt 
and  including  an  offer  of  “settlement”  which,  if  accepted, 
would in fact make the debtor worse off. CMS filed a motion 
to dismiss for failure to state a claim. In considering that mo‐
tion, the district court decided that it was appropriate to give 
Skidmore  deference  to  the  views  of  the  Federal  Trade  Com‐
mission, the Consumer Financial Protection Bureau, the Fed‐
eral  Deposit  Insurance  Corporation,  the  Federal  Reserve 
Board, and the Office of the Comptroller of the Currency. See 
Skidmore v. Swift & Co., 323 U.S. 134 (1944). As those agencies 
8                                           Nos. 12‐3504 & 13‐2030 

had argued in other cases, the court held that when “collect‐
ing  on  a  time  barred  debt  a  debt  collector  must  inform  the 
consumer that (1) the collector cannot sue to collect the debt 
and (2) providing a partial payment would revive the collec‐
tor’s  ability  to  sue  to  collect  the  balance.”  The  court  also 
found  the  reference  in  Delgado’s  letter  of  a  possible  “settle‐
ment” of the debt to  be deceptive, because it implied that a 
legally  enforceable  obligation  to  pay  the  debt  existed.  CMS 
filed  a  motion  under  28  U.S.C.  § 1292(b)  for  immediate  ap‐
peal, given the importance of the issues. This court accepted 
the appeal on May 8, 2013. Delgado’s request for class certifi‐
cation is still before the district court, which has suspended 
proceedings pending the outcome of this appeal. 
                   II.     District Court Decisions 
    In  reaching  their  respective  conclusions,  both  district 
courts noted that at least the Third and Eighth Circuits have 
found  that  sending  dunning  letters  for  time‐barred  debts 
does not violate the FDCPA unless the letter is accompanied 
by  a  threat  of  litigation.  See  Huertas  v.  Galaxy  Asset  Mgmt., 
641 F.3d 28, 33 (3d Cir. 2011) (plaintiff’s FDCPA claim regard‐
ing  the  attempt  to  collect  a  time‐barred  debt  “hinges  on 
whether  [the  dunning]  letter  threatened  litigation”);  Frey‐
ermuth v. Credit Bureau Servs., Inc., 248 F.3d 767, 771 (8th Cir. 
2001) (“[I]n the absence of a threat of litigation or actual liti‐
gation, no violation of the FDCPA has occurred when a debt 
collector attempts to collect on a potentially time‐barred debt 
that is otherwise valid.”). 
    The  district  courts  acknowledged  that  several  federal 
agencies  do  not  agree  with  the  Third  and  Eighth  Circuits. 
For  example,  the  FTC  has  found  that  nondisclosure  of  the 
fact  that  a  debt  is  time‐barred might  deceive  a  consumer  in 
Nos. 12‐3504 & 13‐2030                                                9

at  least  two  ways:  first,  because  most  consumers  do  not 
know or understand their legal rights with respect to the col‐
lection of time‐barred debt, attempts to collect on such debt 
may  create  a  misleading  impression  that  the  consumer  has 
no defense to a lawsuit; and second, consumers often do not 
know that in many states the making of a partial payment on 
a  stale  debt  actually  revives  the  entire  debt  even  if  it  was 
otherwise  time‐barred.  Given  the  potential  for  confusion, 
and to avoid creating a misleading impression, the FTC rec‐
ommended that if a collector knows or should know that it is 
collecting on a time‐barred debt, it must inform the consum‐
er that (1) the collector cannot sue to collect the debt, and (2) 
providing partial payment would revive the collector’s abil‐
ity  to  sue  to  collect  the  remaining  balance.  FED.  TRADE 
COMM’N,  THE  STRUCTURE AND  PRACTICE  OF  THE  DEBT  BUYING 
INDUSTRY  47  (2013)  (FTC  Report  2013).  Both  district  courts 
were  also aware  that the FTC had secured a consent decree 
with  Asset  Acceptance,  LLC.  See  United  States  v.  Asset  Ac‐
ceptance, LLC, No. 8:12‐cv‐182‐T‐27EAJ (M.D. Fla. 2012). That 
decree  requires  the  company  to  disclose  to  consumers 
whether  it  knows  or  believes  that  a  debt  was  incurred  out‐
side  the  limitations  period,  using  this  language:  “The  law 
limits  how  long  you  can  be  sued  on  a  debt.  Because  of  the 
age of your debt, we will not sue you for it.” 
     In  Delgado,  the  district  court  found  the  FTC’s  position 
persuasive and thus denied CMS’s motion to dismiss. It held 
that,  for  debts  that  have  aged  beyond  the  period  of  limita‐
tions,  a  dunning  letter  that  contains  no  disclosure  about 
when the debt was incurred, the implications of that date for 
its  enforceability,  and  the  consequences  of  making  a  pay‐
ment  on  it,  may  mislead  and  deceive  unsophisticated  con‐
sumers.  As  for  the  specific  letter  Delgado  received,  which 
10                                         Nos. 12‐3504 & 13‐2030 

included an offer to “settle,” the district court found it plau‐
sible  that  an  unsophisticated  consumer  could  be  deceived 
into  believing  that  the  offer  of  settlement  implies  a  legally 
enforceable obligation to pay the debt.  
    In McMahon, the district court took a different turn. After 
providing  its  views  on  the  merits  in  the  interim  order  dis‐
missing McMahon’s class allegations, refusing to dismiss his 
individual claim, and giving him leave to replead, the court 
dismissed  the  entire  action  for  want  of  jurisdiction.  As  we 
noted  earlier,  hours  after  the  district  court  denied  a  motion 
for  reconsideration  of  its  order  dismissing  the  class  claims, 
LVNV sent a fax to McMahon with an offer to settle his indi‐
vidual claim. That offer, LVNV argued, rendered McMahon’s 
individual  claim  moot,  and  at  the  same  time  made  him  an 
inadequate  representative  of  the  class.  The  district  court 
agreed with that analysis and so dismissed the case for want 
of a proper Article III case or controversy.  
    Although  the  district  court’s  order  in  Delgado  was  inter‐
locutory,  the  case  is  properly  before  us  under  28  U.S.C. 
§ 1292(b).  The  judgment  in  McMahon  was  a  final  judgment, 
and  so  our  jurisdiction  over  it  is  secure  under  28  U.S.C. 
§ 1291. On May 28, 2013, we invited the FTC to file a brief as 
amicus curiae in Delgado. The FTC accepted our invitation and 
filed  a  brief  jointly  with  the  Consumer  Financial  Protection 
Bureau (CFPB). We appreciate their willingness to assist the 
court.  
                           III.    Mootness 
   Even  though  possible  mootness  haunts  only  McMahon, 
we think it best to discuss this point before turning to the is‐
sues  common  to  the  two  appeals.  The  pertinent  cases  from 
Nos. 12‐3504 & 13‐2030                                              11

this court include Scott v. Westlake Servs. LLC, 740 F.3d 1124 
(7th  Cir.  2014),  Espenscheid  v.  Directsat  USA,  LLC,  688  F.3d 
872  (7th  Cir.  2012),  Damasco  v.  Clearwire  Corp.,  662  F.3d  891 
(7th  Cir.  2011),  and  Rand  v.  Monsanto  Co.,  926  F.2d  596  (7th 
Cir.  1991).  Ultimately,  however,  the  governing  principles 
come  from  the  Supreme  Court’s  decisions  in  Genesis 
Healthcare Corp. v. Symczyk, 133 S. Ct. 1523 (2013), U.S. Parole 
Comm’n  v.  Geraghty,  445  U.S.  388  (1980),  and  Deposit  Guar. 
Nat’l Bank, Jackson, Miss. v. Roper, 445 U.S. 326 (1980).  
    Symczyk  was  a  case  brought  by  an  individual  plaintiff 
under  the  Fair  Labor  Standards  Act.  She  asserted  that  her 
employer  had  not  counted  her  work  hours  properly,  and 
that  this  had  led  to  a  violation  of  the  Act’s  overtime  provi‐
sions. She sought to bring the case as a collective action un‐
der the FLSA, which provides for a specialized opt‐in type of 
aggregate  litigation.  At  a  time  when  no  other  employee  of 
the company had joined the case, the employer presented an 
offer of settlement for full statutory damages in the amount 
of $7500, plus “such reasonable attorneys’ fees, costs and ex‐
penses  as  the  Court  may  determine.”  The  offer  said  that  it 
would be withdrawn if it was not accepted within ten days. 
    Plaintiff  did  not  accept  the  offer,  but  the  district  court 
concluded that her claim was moot nevertheless, because the 
employer had offered her everything she  could possibly re‐
ceive  as  an  individual.  The  Third  Circuit  reversed,  but  the 
Supreme Court held that the district court had been correct. 
A number of considerations led to this conclusion. First, the 
Court stressed that all agreed that the employer’s offer was 
complete. 133 S. Ct. at 1528. In addition, everyone proceeded 
on  the  assumption  that  Symczyk’s  individual  claim  was 
moot.  Id.  at  1529.  The  Court  held  that,  in  the  absence  of  a 
12                                          Nos. 12‐3504 & 13‐2030 

cross‐appeal, plaintiff had waived any chance to revisit that 
pivotal question. Furthermore, the Court rejected Symczyk’s 
effort  to  rely  on  precedents  from  Federal  Rule  of  Civil  Pro‐
cedure  23,  which  it  described  as  “fundamentally  different 
from collective actions under the FLSA.” Id.  
    The  Symczyk  Court  distinguished  Geraghty,  which  had 
held  that  a  Rule  23  class  has  a  status  separate  from  that  of 
the  named  plaintiff,  and  that  a  live  controversy  sometimes 
continues  to  exist  even  after  the  named  plaintiff’s  claim  be‐
comes  moot  (as  there),  and  even  if  class  certification  has 
been denied. The Court attached importance to the fact that 
the named plaintiff’s claim remained live at the time the dis‐
trict court denied class certification. See Symczyk, 133 S. Ct. at 
1530 (discussing Geraghty, 445 U.S. at 404, 407 & n.11).  
    The  grounds  on  which  the  Symczyk  Court  distinguished 
Roper are even more pertinent to our case. In Roper, the puta‐
tive class representatives’ claims became moot after the dis‐
trict  court  denied  class  certification.  As  here,  the  defendant 
had  offered  judgment  for  “the  maximum  recoverable 
amount of damages, in addition to interest and court costs.” 
Symczyk, 133 S. Ct. at 1531–32 (discussing Roper, 445 U.S. at 
329–30). Nonetheless, “under the particular circumstances of 
that  case,  the  named  plaintiffs  possessed  an  ongoing,  per‐
sonal  economic  stake  in  the  substantive  controversy—
namely, to shift a portion of attorney’s fees and expenses to 
successful class litigants.” Id. at 1532. Against that backdrop, 
Roper “observe[d] that allowing defendants to pick off party 
plaintiffs  before  an  affirmative  ruling  was  achieved  would 
frustrate  the  objectives  of  class  actions.”  Id.  (quoting  Roper, 
445  U.S.  at  339)  (internal  quotation  marks  omitted).  Thus, 
Roper turned on the plaintiffs’ continuing personal economic 
Nos. 12‐3504 & 13‐2030                                                13

stake  in  the  litigation  even  after  the  offer  of  judgment,  and 
the  unique  significance  of  certification  decisions  in  Rule  23 
class actions. 
    Although Symczyk lay in the future at the time this court 
decided Rand v. Monsanto, supra, our decision anticipated the 
lines  the  Court  was  later  to  draw.  In  Rand,  after  the district 
court  denied  class  certification,  the  defendant  offered  a  full 
settlement  to  Rand  (his  full  alleged  damages  plus  costs  of 
suit).  926  F.2d  at  597.  We  recognized  that  this  rendered 
Rand’s individual claim moot, but that under Roper “the dis‐
pute  about  class  certification  survives.”  Id.  at  598.  The  dis‐
trict court had thought Rand was an inadequate representa‐
tive  for  the  class  not  because  of  the  offer  of  settlement,  but 
because  Rand  had  not  expressed  a  willingness  to  bear  the 
full  costs  of  the  litigation.  That,  we  said,  demanded  too 
much of Rand, and so we remanded for the district court to 
take  another  look  at  Rand’s  suitability  to  act  as  class  repre‐
sentative.  
     Espenscheid was an FLSA case in which the district court 
ultimately denied class certification (for some supplemental 
state claims) and the defendants then settled with the named 
plaintiffs.  Later,  the  plaintiffs  appealed  the  denial  of  class 
certification,  and  the  defendant  fired  back  that  the  appeal 
had to be dismissed because plaintiffs no longer had any live 
interest in the case. We rejected that argument, however, be‐
cause  a  provision  of  the  settlement  agreement  stated  that 
plaintiffs were seeking an incentive award for their services 
as class representatives. 688 F.3d at 874. We pointed out also 
that  a  class  representative  assumes  a  risk  of  liability  for  the 
defendants’ costs or even, in some instances, attorneys’ fees. 
Id.  at  877.  Finally,  we  saw  no  reason  not  to  extend  these 
14                                          Nos. 12‐3504 & 13‐2030 

holdings  to  the  FLSA  collective  action  part  of  the  case.  We 
therefore  denied  the  motion  to  dismiss  the  appeal  for  want 
of jurisdiction. 
    In  Damasco,  we  clarified  an  important  point  about  the 
timing of class‐certification motions and efforts to pick off a 
putative  class  representative.  Damasco  reconfirmed  our  cir‐
cuit’s rule under which a defendant can render moot a pos‐
sible class action  by  offering to settle  for  the  full amount  of 
the  plaintiff’s  demands  before  the  plaintiff  files  a  motion  for 
class certification. 662 F.3d at 896; see Holstein v. City of Chi‐
cago, 29 F.3d 1145, 1147 (7th Cir. 1994). (Other circuits use a 
more flexible rule, under which the would‐be representative 
need only file for class certification without undue delay af‐
ter receiving an offer to settle. See Pitts v. Terrible Herbst, Inc., 
653 F.3d 1081, 1091–92 (9th Cir. 2011); Lucero v. Bureau of Col‐
lection Recovery, Inc., 639 F.3d 1239, 1250–51 (10th Cir. 2011); 
Sandoz v. Cingular Wireless LLC, 553 F.3d 913, 920–21 (5th Cir. 
2008);  Weiss  v.  Regal  Collections,  385  F.3d  337,  348  (3d  Cir. 
2004). We do not need to resolve this difference of opinion in 
the present case.) We noted in Damasco that there is a simple 
solution  for  a  putative  class  representative  who  wishes  to 
avoid  mootness  or  buy‐off:  move  to  certify  the  class  at  the 
same time that the complaint is filed. 662 F.3d at 896.  
   These  threads  came  together  recently  in  Scott,  a  case  in 
which the  plaintiff filed suit  on  behalf of herself and others 
similarly  situated  over  alleged  violations  of  the  Telephone 
Consumer  Protection  Act,  47  U.S.C.  §  227.  Before  Scott 
moved  to  certify  a  plaintiff  class,  the  defendant  offered  to 
pay her the full statutory damages for any calls that violated 
the statute. She declined the offer, but the district court held 
that  the  case  had  become  moot,  and  so  it  dismissed,  just  as 
Nos. 12‐3504 & 13‐2030                                               15

the district court did in McMahon’s case. We noted (consist‐
ently  with  Symczyk)  that  Damasco  holds  that  an  unaccepted 
settlement  offer  “can  render  the  plaintiff’s  case  moot  if  it 
gives the plaintiff everything she requested.” 2014 WL 250251 at 
*2 (emphasis added). The problem with the offer in Scott was 
that  it  did  not  meet  the  condition  in  the  language  we  have 
italicized. The defendant there, rather than offering to satisfy 
Scott’s entire demand, reserved the right to challenge which 
unwanted telephone calls gave rise to penalties. The district 
court was engaged in an odd form of post‐judgment discov‐
ery  to  determine  how  many  qualifying  calls  existed.  That 
was  not  enough,  we  held,  to  constitute  a  full  settlement  of‐
fer, and thus Scott’s individual case was not moot. 
    Applying these principles to McMahon’s case is straight‐
forward.  McMahon’s  original  complaint  asserted  both  indi‐
vidual  and  class  claims.  The  district  court’s  order  of  July  5, 
2012, dismissed the class claims under Federal Rule of Civil 
Procedure  12(b)(6),  not  because  of  any  problem  with 
McMahon’s ability to represent the class, but for substantive 
reasons. Indeed, McMahon’s individual claims survived that 
ruling. McMahon sought reconsideration of the class ruling, 
but on August 13, 2012, the court denied that motion; at the 
same  time,  it  expressly  granted  McMahon  permission  to 
amend and to allege narrower class claims. Two hours later 
on August 13, LVNV tried to pick off McMahon’s individual 
claim with an offer of settlement. The offer, however, was no 
more  a  full  resolution  of  the  matter  than  was  the  offer  in 
Scott  or  Espenscheid.  It  required  McMahon  to  accept  $1,000 
for all damages and individual claims against all the defend‐
ants;  it  offered  costs  and  attorneys’  fees  related  to  his  indi‐
vidual  claims;  it  insisted  that  he  dismiss  the  class  claims 
without prejudice; it demanded that he refrain from appeal‐
16                                          Nos. 12‐3504 & 13‐2030 

ing the denial of class certification; and, most importantly, it 
promised only to give any other “reasonable” relief that the 
court  thought  necessary.  (This  indicates  that  LVNV  was  re‐
serving  the  right  to  object  to  any  additional  relief  that  it 
deemed  unreasonable.)  McMahon  did  not  accept  the  offer. 
Instead,  he  filed  an  amended  complaint  and  an  amended 
motion  for  class  certification  (in  accordance  with  Damasco) 
on August 15, 2012.  
    The  district  court  took  the  position  that  the  offer  of  set‐
tlement  squeaked  in  under  the  wire,  just  before  McMahon 
moved  for  class  certification.  But  the  motion  on  August  15 
was an amended motion. McMahon already had brought his 
class claims before the district court, which had stated in so 
many  words  that  the  litigation  was  still  ongoing  when  it 
gave  him  permission  to  amend.  McMahon  was  diligent  in 
pursuing  his  class  claims:  he  filed  his  amended  complaint 
and  his  new  motion  to  certify  the  class  just  two  days  after 
the  court  gave  him  leave  to  do  so.  Had  McMahon  tried  to 
appeal  from  the  original  denial  of  class  certification,  even 
assuming  that  LVNV’s  offer  was  comprehensive  enough  to 
moot his case, he would have been in exactly the same posi‐
tion  as  the  Roper  plaintiff.  We  conclude,  therefore,  that 
McMahon’s  decision  to  reject  LVNV’s  settlement  offer  did 
not moot his interest in the case for purposes of his ability to 
serve as a class representative. 
                       IV.     FDCPA Issues 
   Turning to the merits, we must consider how the FDCPA 
applies to  the dunning letters  that both McMahon  and Del‐
gado  received.  The  Act  prohibits  the  use  of  “any  false,  de‐
ceptive, or misleading representation or means in connection 
with  the  collection  of  any  debt.”  15  U.S.C.  §  1692e.  Section 
Nos. 12‐3504 & 13‐2030                                                17

1692e  furnishes  a  nonexclusive  list  of  prohibited  practices, 
including the following: false representation of the character, 
amount,  or  legal  status  of  any  debt,  §  1692e(2)(A);  threat  to 
take any action that cannot legally be taken, § 1692e(5); and 
use of any false representation or deceptive means to collect 
or attempt to collect any debt, § 1692e(10). Section 1692f pro‐
hibits  debt  collectors  from  using  “unfair  or  unconscionable 
means to collect or attempt to collect any debt.” “[I]n decid‐
ing whether … a representation made in a dunning letter is 
misleading the court asks whether a person of modest edu‐
cation  and  limited  commercial  savvy  would  be  likely  to  be 
deceived.” Evory v. RJM Acquisitions Funding L.L.C., 505 F.3d 
769,  774  (7th  Cir.  2007).  The  court  views  the  letter  through 
the  perspective  of  an  “unsophisticated  consumer.”  Lox  v. 
CDA,  Ltd.,  689  F.3d  818,  822  (7th  Cir.  2012).  This  standard 
applies  to  claims  under  both  §  1692e  and  § 1692f.  Turner  v. 
J.V.D.B. & Assoc., Inc., 330 F.3d 991, 997 (7th Cir. 2003).  
    Whether  a  dunning  letter  is  confusing  is  a  question  of 
fact.  Evory,  505  F.3d  at  776.  Dismissal  is  appropriate  only 
when  “it  is  ‘apparent  from  a  reading  of  the  letter  that  not 
even a significant fraction of the population would be misled 
by  it.’”  Zemeckis  v.  Global  Credit  &  Collection  Corp.,  679  F.3d 
632, 636 (7th Cir. 2012) (quoting Taylor v. Cavalry Inv., L.L.C., 
365  F.3d  572,  574  (7th  Cir.  2004)).  “[A]  letter  may  confuse 
even though it is not internally contradictory. Unsophisticat‐
ed  readers  may  require  more  explanation  than  do  federal 
judges; what seems pellucid to a judge, a legally sophisticat‐
ed reader, may be opaque to someone whose formal educa‐
tion ended after sixth grade.” Johnson v. Revenue Mgmt. Corp., 
169  F.3d  1057,  1060  (7th  Cir.  1999).  Recognizing  the  distinc‐
tion  between  what  may  confuse  a  federal  judge  and  an  un‐
sophisticated  consumer  is  important  because  the  intended 
18                                         Nos. 12‐3504 & 13‐2030 

recipients  of  dunning  letters  span  the  entire  range  of  abili‐
ties.  We  have  therefore  cautioned  against  reliance  “on  our 
intuitions.” Evory, 505 F.3d at 776.  
    Given  this  standard  and  the  well‐reasoned  position  put 
forth by the FTC and CFPB, we find that the district court in 
Delgado  was  correct  in  denying  defendants’  motion  to  dis‐
miss. The McMahon court will need to take a fresh look at the 
class  allegations  in  that  case,  even  if  it  concludes  that 
McMahon  himself  (apart  from  his  interest  as  class  repre‐
sentative) cannot go forward. We do not hold that it is auto‐
matically improper for a debt collector to seek repayment of 
time‐barred debts; some people might consider full debt re‐
payment  a  moral  obligation,  even  though  the  legal  remedy 
for  the  debt  has  been  extinguished.  But,  as  we  held  in  Phil‐
lips, supra, if the debt collector uses language in its dunning 
letter that  would mislead an unsophisticated consumer into 
believing  that  the  debt  is  legally  enforceable,  regardless  of 
whether  the  letter  actually  threatens  litigation  (the  require‐
ment  the  Third  and  Eighth  Circuits  added  to  the  mix),  the 
collector has violated the FDCPA. Because it is plausible that 
an  unsophisticated consumer would  believe a letter that of‐
fers to “settle” a debt implies that the debt is legally enforce‐
able, it was correct in Delgado to decline to dismiss the action 
at this stage, and incorrect to dismiss the class allegations in 
McMahon. 
    The proposition that a debt collector violates the FDCPA 
when  it  misleads  an  unsophisticated  consumer  to  believe  a 
time‐barred debt is legally enforceable, regardless of wheth‐
er litigation is threatened, is straightforward under the stat‐
ute. Section 1692e(2)(A) specifically prohibits the false repre‐
sentation of the character or legal status of any debt. Wheth‐
Nos. 12‐3504 & 13‐2030                                                            19

er  a  debt  is  legally  enforceable  is  a  central  fact  about  the 
character  and  legal  status  of  that  debt. A  misrepresentation 
about  that  fact  thus  violates  the  FDCPA.  Matters  may  be 
even  worse  if  the  debt  collector  adds  a  threat  of  litigation, 
see 15 U.S.C. § 1692e(5), but such a threat is not a necessary 
element of a claim. 
     We recognize that this interpretation conflicts with that of 
the  Eighth  and  Third  Circuits.  See  Huertas  v.  Galaxy  Asset 
Mgmt., 641 F.3d 28, 33 (3d Cir. 2011); Freyermuth v. Credit Bu‐
reau  Servs.,  Inc.,  248  F.3d  767,  771  (8th  Cir.  2001).  With  re‐
spect,  however,  we  have  concluded  that  the  statute  cannot 
bear  the  reading  that  those  courts  have  given  it.1  In  their 
view, if a dunning letter on a time‐barred debt states that the 
collector could sue but promised not to, that letter would not 
violate  the  FDCPA,  since  no  litigation  was  actually  threat‐
ened  (and  indeed  was  expressly  rejected).  On  its  face,  that 
may seem reasonable, but closer examination reveals why it 
is  not.  The  plain  language  of  the  FDCPA  prohibits  not  only 
threatening to take actions that the collector cannot take, but 
also the use of any false, deceptive, or misleading represen‐
tation, including those about the character or legal status of 
any debt. If a debt collector stated that it could sue on a time‐
barred  debt  but  was  promising  to  forbear,  that  statement 
would be a false representation about the legal status of that 
debt.  



                                                 
1  Because  this  opinion  creates  a  conflict  in  the  circuits  by  adopting  the 

position  of  the  responsible  agencies,  we  have  circulated  it  to  the  full 
court under Circuit Rule 40(e). No judge in regular active service wishes 
to hear the case en banc.
20                                         Nos. 12‐3504 & 13‐2030 

    In any event, the case before us is nowhere near that line. 
Neither LVNV nor CMS gave a hint that the debts that they 
were trying to collect were vulnerable to an ironclad limita‐
tions  defense.  An  unsophisticated  consumer  who  read  the 
dunning  letter  Delgado  or  McMahon  received  could  have 
been led to believe that her debt was legally enforceable. In 
other words, the letters misrepresented the legal status of the 
debts, in violation of the FDCPA. The courts in Huertas and 
Freyermuth  do  not  explain  why  such  a  misrepresentation 
about the legal status of the debt, wholly apart from a threat 
of litigation, does not violate the Act. The fact that both Del‐
gado and McMahon’s letters contained an offer of settlement 
makes  things  worse,  not  better,  since  a  gullible  consumer 
who made a partial payment would inadvertently have reset 
the limitations period and made herself vulnerable to a suit 
on the full amount. That is why those offers only reinforced 
the misleading impression that the debt was legally enforce‐
able.  
    Relying  in  part  on  the  district  court  opinion  in  Rice  v. 
Midland  Credit  Mgmt.,  Inc.,  933  F.  Supp.  2d  1040  (N.D.  Ill. 
2013),  defendants  argue  that  there  is  nothing  misleading 
about the use of the word “settle” in this context.  The court 
there  wrote  that  “[b]ecause  an  unsophisticated  consumer  is 
not  a ‘dimwit’  and is capable  of making ‘basic logical infer‐
ences,’ it is not misleading to truthfully state in a letter that a 
debt is owed and that paying it would settle the debtorʹs ac‐
count. That is, after all, true. If a debtor who receives such a 
letter jumps to the conclusion that he may be sued if he does 
not pay, that inference is not attributable to the letter.” Id. At 
1048; see also Crawford v. Vision Fin. Corp., 2012 WL 5383280, 
at *3 (N.D. Ill. Nov. 1, 2012) (opining that “an unsophisticat‐
ed  debtor  would  likely  interpret  the  term  ‘settle’  in  a  debt‐
Nos. 12‐3504 & 13‐2030                                               21

collection  letter  to  mean  only  the  ‘settlement’  of  a  debt,  not 
the settlement of a lawsuit”). Neither the FTC nor the CFPB 
take such a sanguine view of the abilities of the typical recip‐
ient of dunning letters. They have found to the contrary that 
most  consumers  do  not  understand  their  legal  rights  with 
respect to time‐barred debts. FED.  TRADE  COMM’N,  REPAIRING 
A  BROKEN  SYSTEM:  PROTECTING  CONSUMERS  IN  DEBT 
COLLECTION LITIGATION AND ARBITRATION 26–27 (2010).  
    We  are  inclined  to  defer  to  the  agencies’  empirical  re‐
search  and  expertise.  If  a  consumer  received  an  “offer  for 
settlement” and searched on Google to see what is meant by 
“settlement,”  she  might  find  the  Wikipedia  entry  for  “set‐
tlement  offer.”  Settlement  offer,  WIKIPEDIA,  (Mar.  10,  2014  at 
4:06  pm),  http://en.wikipedia.org/wiki/Settlement_offer. 
There she would learn that the term “offer to settle” is “used 
in a civil lawsuit to describe a communication from one par‐
ty to the other suggesting a settlement—an agreement to end 
the lawsuit before a judgment is rendered.”  
    Our  reasoning  in  Evory  supports  this  understanding. 
There we considered whether a settlement offer contained in 
a  dunning  letter  is  per  se  unlawful  under  §  1692f.  The  con‐
cern  was  that  unsophisticated  consumers  receiving  letters 
with language like “Act now and receive a settlement of 25% 
off your current balance!” would believe that if they did not 
pay  by  the  deadline,  they  would  not  have  a  later  chance  to 
settle for less than the full amount. Such a belief would often 
have  been  ill‐founded,  because  “debt  collectors,  who  natu‐
rally  are  averse  to  instituting  actual  collection  proceedings 
for the typically modest sums involved in the consumer debt 
collection  business,  frequently  renew  their  offers  if  the  con‐
sumer fails to accept the initial offer.” Evory, 505 F.3d at 775. 
22                                            Nos. 12‐3504 & 13‐2030 

The  recipients  of  the  letters,  however,  would  believe  that  if 
they  did  not  immediately  accept  the  offer,  they  would  face 
legal proceedings where the full amount would be demand‐
ed.  The  risk  here  is  similar:  a  settlement  offer  on  a  time‐
barred  debt  implies  that  the  creditor  could  successfully  sue 
on the debt. If unsophisticated consumers believe either that 
the  settlement  offer  is  their  chance  to  avoid  court  proceed‐
ings where they would be defenseless, or if they believe that 
the debt is legally enforceable at all, they have been misled, 
and the debt collector has violated the FDCPA.  
     Our  decision  today  does  not  require  debt  collectors  to 
conduct  additional  research.  If  a  debt  collector  does  not 
know  whether  the  debt  submitted  for  collection  is  time‐
barred,  it  would  be  easy  to  include  general  language  about 
that possibility. That said, we find it unlikely that debt own‐
ers  lack  knowledge  about  the  age  of  the  debts  they  are  at‐
tempting to collect. If the debt collector is the original credi‐
tor, it will know the relevant dates. If the collector is a third‐
party  collecting  on  behalf  of  the  original  creditor,  it  should 
easily  be  able  to  get  that  information  at  the  time  the  file  is 
assigned by the original creditor on whose behalf it is acting. 
If  the  collector  has  purchased  the  debt  from  the  original 
creditor, we know from the FTC that such buyers pay differ‐
ent amounts for debts depending on the age of the debt and 
the number of previous attempts to collect it, in which case 
whether  the  debt  is  time‐barred  should  be  known.  See  FTC 
Report 2013 at 21. The FTC’s study found that “debt buyers 
paid  on  average  3.1  cents  per  dollar  of  debt  for  debts  that 
were  3  to  6  years  old  and  2.2  cents  per  dollar  of  debt  for 
debts  that  were  6  to  15  years  old  compared  to  7.9  cents  per 
dollar  for  debts  less  than  3  years  old.  Finally,  debt  buyers 
paid  effectively  nothing  for  accounts  that  were  older  than 
Nos. 12‐3504 & 13‐2030                                                    23

fifteen  years.”  Id.  at  23–24.  Finally,  if  the  collector  is  a  third 
party  acting  on  behalf  of  a  debt  buyer,  it  should  be  able  to 
get the relevant information from the party on whose behalf 
it is acting. 
                             V.      Conclusion 
    In  summary,  we  conclude  that  an  unsophisticated  con‐
sumer could be misled by a dunning letter for a time‐barred 
debt, especially a letter that uses the term “settle” or “settle‐
ment.” We thus  AFFIRM the district  court’s denial of defend‐
ant’s motion to dismiss in Delgado. In McMahon, we  REVERSE 
and  REMAND  for  further  proceedings  consistent  with  this 
opinion.